department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil sec_501 legend d m n s t u dear date web site computer_software state city dollar amount we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under s law on d your articles of incorporation articles state your purpose is to provide help to families struggling to make ends meet by putting together a solid financial plan with an emphasis on budgeting and saving and to help families in crisis with monetary support from time to time your articles also state you are organized exclusively for c purposes your bylaws state your purpose is to assist lower and middle-income families and individuals with the development of household financial budgeting and savings plans your activities consist of providing comprehensive one-on-one financial planning and counseling to middle and low-middle income households who are not deep in debt do not have a household budget and who have not saved enough for retirement or other important financial goals you estimate this category covers about two-thirds of the population in t and your typical client would be age_ with household_income of at least dollar_figure debt you do not intend to serve those who are deep in credit card debt you plan to advertise weekly in local newspapers with distribution to about big_number households you expect that you will serve between to clients per year inadequate savings for college and retirement but less than dollar_figure your financial planning and counseling has two parts presentation and planning the presentation on financial planning is a two hour long page powerpoint presentation on introduction to financial planning which emphasizes the importance and need for financial planning it covers the need for financial planning successful family planning understanding of financial planning basics of saving investing risk management buying a home marriage and family finance retirement_plan tax planning and financial education resources you do not charge for this presentation the financial planning component consists of four steps gathering the client's personal and financial data for the budget and planning formulating a good budget by using a web-based budget formulating program of m generating a financial plan by entering the budget and the client's data into n monitoring and updating the plan you charge dollar_figure for the financial planning service you stated that this fee is highly discounted from the market rate m is a web based software package that provides a quick one-page budget for your client and is available in the market you pay dollar_figure for the software the budgeting involves two to three one-hour meetings to develop a good budget for your client you spend from minutes to several hours with a client to formulate their financial plan n is a financial planning software program that is available in the market you pay an annual fee of u for the software the plan generated by n includes the following personal information and summary of financial goals current financial goals graph net_worth current asset distribution by asset class and tax category current portfolio allocation goal assignment summary asset allocation results risk questionnaire target portfolio results comparison portfolio detail changes needed what if worksheet - scenarios what if worksheet - cash used to fund goals what if worksheet - retirement distribution cash_flow chart you have four governing body members and will compensate your treasurer your financial data shows that your estimated contribution and donation income is expected to be around dollar_figure respectively for your first three years of operations income generated from service fees will be approximately dollar_figure dollar_figure financial planning session per year as you expect that you will have to clients yearly at dollar_figure and dollar_figure to dollar_figure per we asked you to provide further details regarding how you formulate a good budget and generate a financial plan for the clients you refused to provide further details regarding these activities we also asked you to provide your future compensation plan for your governing members you did not provide further details on that plan either law sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and at all times organizations have a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages sec_1_501_c_3_-1 of the regulations assigns states it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions section dollar_figure of revproc_2011_9 provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt the service will generally issue a proposed adverse determination_letter or ruling in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business - therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt for an organization claiming the benefits of sec_501 exemption is a privilege a matter of grace rather than right 470_f2d_849 cir cert_denied 414_us_864 the applicant for tax-exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 its primary purpose was not charitable educational or scientific but rather in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses the court found that the in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax- exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law based on the information provided in your application and supporting documentation you are not operated for exempt purposes under sec_501 of the code you are organized for a substantial commercial purpose operate in a commercial manner and for the benefit of private interests further details for this conclusion are set forth below operational_test to satisfy the operational_test an organization must establish that it is operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 of the regulations an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes as specified in sec_501 of the code and sec_1_501_c_3_-1 of the regulations under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization see b s w group inc v commissioner supra your activities are not directed toward one or more exempt purposes while you engage in presentations on personal finance that may in part further educational_purposes your activities primarily further the substantial non-exempt purpose of providing financial planning service thus you have failed to establish that you are operated exclusively for one or more exempt purposes you are not operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged you failed to show that your activity is charitable since you do not limit your services to a particular charitable_class of people such as low-income and elderly instead your target clientele is middle and low-middle income households who earn around dollar_figure with substantial savings thus you are unlike the organizations described in revrul_69_441 above which aided low-income individuals and families who have financial problems and relieved the poor and distressed providing financial planning services for a fee to middle and low-middle income households does not provide relief to the poor and distressed within the meaning of sec_1 c - d of the regulations or serve any other purpose recognized as charitable your activities are not educational your operational focus is providing a good financial plan to the middle class for a fee your financial planning sessions with your clients do not have educational components since they consist of nothing more than formulating the budget provided by the client and entering the client's financial information and the budget into a software program to generate a desired financial plan for your client you have also failed to substantiate that you follow an educational methodology besides a page powerpoint presentation which is a mere prelude for your selling of financial planning you do not conduct any educational seminars workshops or forums it is clear from your bylaws that your primary purpose is assisting lower and middle-income families and individuals with the development of household financial budgeting and savings plans for a fee rather than financial education to the public as a whole accordingly you are not an organization described in sec_1_501_c_3_-1 of the regulations you have a substantial non-exempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code your organization engages in the substantial non-exempt activity of providing financial planning services to the public you therefore do not operate exclusively for exempt purposes your form_1023 application and responses demonstrate that you operate for the substantial non-exempt purpose of operating a financial service business see 326_us_279 in which the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your financial planning service is similar to that of a commercial financial planning business you initially offer a free presentation to your potential clients which stresses the need for financial planning following the presentation you offer your financial planning service therefore the presentation serves as an overture for your financial service for a fee which is a common practice in selling financial instruments or planning services the only difference from the commercial planning service is that you offer your services at a substantially discounted price however offering a discounted price does not make you charitable rather it puts you in a better position to compete with commercial financial services because you will have a low-price advantage over your competitors therefore your business directly competes with commercial financial planning service entities the court found that an organization that conducts a commercial business and competes with commercial companies does not qualify for exemption under c in easter house v u s and living faith inc v commissioner regardless of the organizations’ doctrines in b s w group inc v commissioner and airlie foundation v commissioner above the courts concluded that running a consulting service and a conference center are not an exempt activity for the reason of commerciality which is applicable to your financial planning service the courts pointed out the dependency of the income from the operation and competition with commercial entities for the characteristics of commerciality you possess such commercial characteristics the court in american institute for economic research v united_states above applied an even more stringent interpretation the court held that an educational_organization was not entitled to exemption because it conducted the sale of many publications as well as the sale of advice to individuals you are similar to this organization in terms of selling financial planning services to the public private benefits inurement your financial planning services serve the private benefit of your clients more than incidentally resulting in personal gain to them when you provide financial services to your clients at a fee of dollar_figure your clients no longer have to pay a higher fair market fee to commercial financial planning service firms therefore your discounted financial service results in impermissible private benefit to your clients rather than a public interest in contravention of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations by providing them discounted financial services in addition you have failed to show that your organizational structure and manner of operation will not result in inurement to your governing members in the form of compensation in accordance with sec_1_501_c_3_-1 of the regulations because you did not provide your financial data in sufficient detail to permit a conclusion that you will not compensate your governing members excessively see section dollar_figure of revproc_2011_9 sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code thus even if you engage in substantial non-financial counseling activities to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you have four governing members and at least one of them will be compensated therefore your governing body does not comply with sec_501 that requires that at all times the organization must have a board_of directors or other governing body not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities because one out of four board members directly benefits from your organization's activities furthermore you failed to show that you will meet the requirement of sec_501 at all times as you chose not to provide further response on this matter see christian echoes national ministry inc v united_states above and nelson v commissioner above the courts concluded that the burden_of_proof is on the applicant organization to demonstrate that it has met the operational_test as specified under sec_501 of the code conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required the regulations you are operated for commercial purposes in contravention of the regulations and for the benefit of private interests any public purposes for which you may operate are only incidental to this primary non-exempt purpose therefore you are not described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include a n o r n a the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
